      Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 1 of 44



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

NIPUN KAKKAR, Individually and on
Behalf of All Others Similarly Situated,

                      Plaintiff,
                                                Case No. 4:18-cv-00338
vs.

BELLICUM PHARMACEUTICALS, INC.,
THOMAS J. FARRELL, RICHARD A. FAIR,             JURY TRIAL DEMANDED
ALAN A. MUSSO, AND ANNEMARIE
MOSELEY

                      Defendants.


                      AMENDED CLASS ACTION COMPLAINT
        Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 2 of 44



                                                  TABLE OF CONTENTS


                                                                                                                                   Page(s)

I.       NATURE OF THE ACTION ............................................................................................. 1

II.      JURISDICTION AND VENUE ......................................................................................... 4

III.     PARTIES ............................................................................................................................ 5

IV.      SUBSTANTIVE ALLEGATIONS .................................................................................... 6

V.       MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS..... 10

VI.      THE TRUTH IS REVEALED .......................................................................................... 31

VII.     LOSS CAUSATION/ MATERIALIZATION OF THE RISK......................................... 32

VIII.    NO SAFE HARBOR ........................................................................................................ 33

IX.      CLASS ACTION ALLEGATIONS ................................................................................. 34

X.       COUNT ONE.................................................................................................................... 36

         (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                 Thereunder Against All Defendants) .................................................................... 36

XI.      COUNT TWO ................................................................................................................... 40

         (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants) .. 40

XII.     PRAYER FOR RELIEF ................................................................................................... 41

XIII.    DEMAND FOR TRIAL BY JURY .................................................................................. 42




                                                                     i
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 3 of 44



        Lead Plaintiff Bellicum Investor Group (“Plaintiff”), individually and on behalf of all

other persons similarly situated, by its undersigned attorneys, for its complaint against

Defendants, alleges the following based upon personal knowledge as to itself and its own acts,

and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through its attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Bellicum Pharmaceuticals, Inc. (“Bellicum” or the “Company”),

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                               I.   NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Bellicum’s securities

between January 13, 2015 and January 30, 2018, both dates inclusive (the “Class Period”),

seeking to recover damages caused by Defendants’ violations of the federal securities laws and

to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its

top officials.

        2.       Bellicum operates as a clinical stage biopharmaceutical company. The Company

focuses on discovering and developing novel cellular immunotherapies for various forms of

cancer and other diseases. Per Bellicum’s SEC filings, the Company is “not profitable, ha[s] no

products approved for commercial sale and ha[s] incurred significant losses since our inception




                                                 1
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 4 of 44



in 2004.” With no approved products generating revenue, Bellicum has only been able to

finance its operations by relying primarily on equity and debt financings.

       3.      The Company’s lead clinical product candidate, BPX-501, now known as

rivogenlecleucel or Rivo-cel, is described as an adjunct T-cell therapy administered after

allogeneic hematopoietic stem cell transplantation (“HSCT”). Allogenic HSCT is a procedure

used to treat blood-related cancers. It involves the transferring of healthy blood-forming stem

cells from a healthy genetically similar donor to the patient. When a transplant is successful, the

donor stem cells can replace stem cells in the bone marrow, potentially providing the only long-

term cure of the patient’s disease. The donated cells produce white blood cells that attack any

remaining cancer cells in the patient’s body.

       4.      However, allogenic HSCT can result in serious complications.           BPX-501 is

purportedly designed to improve the chances of transplant success, accelerate the recovery of the

depleted immune system, and decrease infection and relapse rates, and to do so better than any

alternative in the same pharmaceutical space.

       5.      Bellicum began Phase 1/2 clinical trials of BPX-501 in 2014. However, the

procedures and protocols it had in place to monitor and report adverse events suffered egregious

deficiencies. These deficiencies had particular relevance because, during the Phase 1/2 clinical

trial, referred to as BP-004, which took place in both European and U.S. transplant centers, three

patients treated with the drug suffered from encephalopathy, which generally refers to brain

disease, damage, or malfunction. One of those patients died. Nevertheless, through the Class

Period, while touting the BPX-501 clinical trial program and safety results, Defendants never

divulged the foregoing troubling facts.




                                                2
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 5 of 44



       6.        Indeed, Defendants made materially false and misleading statements throughout

the Class Period regarding the Company’s clinical program for BPX-501, and risks associated

with the drug. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (i) a substantial risk of encephalopathy was associated with the Company’s lead

product candidate BPX-501 and multiple encephalopathy adverse events occurred; (ii) the

Company’s clinical trial procedures and protocols had a deficiency in their monitoring and

management of such neurological adverse events; and (iii) FDA approval was less likely and/or

clinical trial delay was more likely than represented.

       7.        On January 30, 2018, the Company belatedly revealed post-market that three

cases of encephalopathy had occurred during the pediatric BPX-501 clinical trials, at three

different treatment centers, which were deemed plausibly related to BPX-501. One of the

patients died.

       8.        That day, Bellicum issued a press release entitled “Bellicum Pharmaceuticals

Announces Clinical Hold on BPX-501 Clinical Trials in the United States,” announcing that it

had “received notice from the U.S. Food and Drug Administration (FDA) that U.S. studies of

BPX-501 have been placed on a clinical hold following three cases of encephalopathy deemed as

possibly related to BPX-501.” The hold, which placed an indefinite freeze on Bellicum’s efforts

to clinically test BPX-501, meant not only a delay in the Company’s ability to seek FDA

approval but potentially an insurmountable obstacle to approval altogether.

       9.        Shocked by news of the FDA hold, Bellicum’s share price fell $2.12, or 25.85%,

to close at $6.08 on January 31, 2018.

       10.       As Bellicum explained in its March 2018 10-Q, the Company could not conduct

any clinical trials on BPX-501 until the clinical hold is lifted by the FDA. The FDA hold also




                                                 3
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 6 of 44



raised the risk that foreign regulatory authorities would similarly impose clinical holds on

ongoing trials of BPX-501, “which would significantly delay our development and could end our

development of BPX-501.”

        11.     According to Bellicum, the FDA issued the hold not only because of these

adverse events but also due to its concerns with Bellicum’s underlying clinical procedures and

protocols in testing BPX-501, with particular focus on the Company’s monitoring and

management of such adverse events.

        12.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                             II.    JURISDICTION AND VENUE

        13.     The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act

(15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R.

§ 240.10b-5).

        14.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the

Exchange Act (15 U.S.C. §78aa).

        15.     Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as substantial acts in furtherance of the alleged fraud or

the effects of the fraud have occurred in this Judicial District. Bellicum’s principal executive

offices are located within this District.

        16.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,


                                                4
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 7 of 44



including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                        III.      PARTIES

       17.     Plaintiff, as set forth in the previously filed Certification, acquired Bellicum

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.

       18.     Defendant Bellicum is headquartered in Texas, with its principal executive offices

located at 2130 West Holcombe Boulevard, Suite 800, Houston, Texas 77030. Bellicum’s shares

trade on the NASDAQ under the ticker symbol “BLCM.”

       19.     Defendant Thomas J. Farrell (“Farrell”) was the Company’s Chief Executive

Officer (“CEO”) and President from February 2006 until January 2017, and a Director from

April 2007 until January 2017. He became an advisor for the Company in January 2017.

       20.     Defendant Richard A. Fair (“Fair”) has served as the Company’s Chief Executive

Officer, President, and Director since January 2017.

       21.     Defendant Alan A. Musso (“Musso”) had served as the Company’s Chief

Financial Officer (“CFO”) and Treasurer starting in November 2014, prior to his departure from

Bellicum in September 2018.

       22.     Defendant Annemarie Moseley (“Moseley”) was Chief Operating Officer

(“COO”) and Executive Vice President of Clinical Development at the Company from

November 2012 until July 2017. In July 2017, she resigned from those positions and was made a

consultant until departing in January 2019.

       23.     The Defendants referenced above in ¶¶ 19-22 are sometimes referred to herein as

the “Individual Defendants.”




                                                    5
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 8 of 44



          24.   The Individual Defendants possessed the power and authority to control the

contents of Bellicum’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with the Company, and their access to material information available to them but not to

the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for

the false statements and omissions pleaded herein.

                          IV.    SUBSTANTIVE ALLEGATIONS

          25.   Bellicum is self-described as “a clinical stage biopharmaceutical company with a

limited operating history” which is “not profitable, ha[s] no products approved for commercial

sale and ha[s] incurred significant losses since our inception in 2004.” Its lead drug candidate,

BPX-501, is a T-cell therapy used during transplants of stem cells from bone marrow and blood.

These transplants are used to treat hematological (blood-related) cancers such as leukemias and

lymphomas, and also non-cancerous inherited blood disorders. The stated role of BPX-501 is to

improve the chances of transplant success, accelerate the recovery of the depleted immune

system, and decrease infection and relapse rates, and to do so better than any alternative in the

same pharmaceutical space.

          26.   As with any new drug, in order to obtain approval to market and sell BPX-501 in

the United States, Bellicum has to follow FDA rules and regulations regarding clinical testing to

prove the drug’s safety and efficacy. This includes human clinical trials that proceed in three

phases:


                                                 6
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 9 of 44



                 Phase 1 clinical trials are conducted in a small number of volunteers or patients to

                  assess the early tolerability and safety profile, and the pattern of drug absorption,

                  distribution and metabolism;

                 Phase 2 clinical trials are conducted in a limited patient population afflicted with a

                  specific disease in order to assess appropriate dosages and dose regimens, expand

                  evidence of the safety profile, and evaluate preliminary efficacy;

                 Phase 3 larger scale, multicenter, well-controlled clinical trials are conducted on

                  patients with a specific disease to generate enough data to statistically evaluate the

                  efficacy and safety of the product for approval, as required by the FDA, to

                  establish the overall benefit-risk relationship of the drug and to provide adequate

                  information for the labeling of the drug.

        27.       According to FDA regulations, the FDA must be notified no later than 15 days

after learning of a “serious adverse drug experience,” which includes any reaction that is fatal,

life threatening, or requires in-patient hospitalization or prolongs hospitalization. If it is an

“unexpected” reaction, the FDA must be notified by telephone, facsimile transmission, or in

writing, within 7 calendar days of the receipt of that information. A complete written report

must follow within 8 calendar days. The FDA considers all of the clinical trials results and

nonclinical studies in determining whether to approve a drug for market. See 21 C.F.R. §§

314.125(b), 314.126(a).

        28.       In 2014, Bellicum initiated BP-0041, a Phase 1/2 clinical trial conducted in both

European and U.S. pediatric transplant centers, in children with leukemia, lymphoma, or orphan


1
 The BP-004 EU Study: Safety Study of Gene Modified Donor T-cells Following TCR Alpha Beta Depleted Stem
Cell Transplant, ClinicalTrials.Gov (available at https://clinicaltrials.gov/ct2/show/NCT02065869, last accessed
Apr 25, 2019).



                                                       7
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 10 of 44



inherited blood disorders, such as severe combined immunodeficiency, Wiskott-Aldrich

Syndrome and beta thalassemia, all fatal or chronic life-long disorders for which HSCT is

curative.

        29.     Unbeknownst to investors, the BPX-501 clinical trial protocols suffered severe

deficiencies concerning the monitoring and managing of neurotoxicity and all related adverse

events that raised a strong risk that the FDA would force Bellicum to cease conducting any BPX-

501 studies until the deficiencies were resolved.

        30.     While conducting the clinical trials with these deficient procedures in place, three

pediatric patients treated with BPX-501 in the BP-004 trial suffered a severe adverse event

known as encephalopathy. Encephalopathy is a general term referring to brain disease, damage,

or malfunction. Each case of encephalopathy occurred in a different treatment center. One of the

patients died as a result.

        31.     Bellicum had a safety database for the clinical trials.            Adverse events were

entered into the database within 24 hours of occurrence. Bellicum is required to notify the

FDA of adverse events within 15 days.

        32.     At no point during the Class Period did Defendants divulge to investors that their

prime candidate for FDA approval, and only chance for revenue generation to staunch

Bellicum’s dwindling cash supply in the near future, suffered this staggering blow during clinical

testing aimed at proving the safety of the drug for commercial use.

        33.     In 2017, after the adverse encephalopathy events had occurred, Bellicum hired Dr.

Paul Woodard (“Woodard”) as the VP of clinical development responsible for managing the

clinical trials with clinical trial design, strategy, and medical oversight. The choice to hire

 The BP-U-004 U.S. Study: Study of Gene Modified Donor T-cells Following TCR Alpha Beta Positive Depleted
Stem Cell Transplant, ClinicalTrials.gov (available at https://clinicaltrials.gov/ct2/show/NCT03301168, last
accessed Apr 25, 2019).


                                                     8
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 11 of 44



Woodard at this time is telling. Over a decade prior, in 2004, Woodard co-authored a scientific

paper discussing HSCT, the procedure for which BPX-501 is designed, wherein he describes the

encephalopathy risks associated with HSCT and the grave danger to the patient when it occurs.2

        34.      Also, in mid-2017, Defendant Moseley resigned as COO and Executive Vice

President of Clinical Development after having a leading role in clinical development, including

co-authoring numerous scientific posters and reports used prominently in Bellicum presentations.

        35.      Then, after hiring Woodard, but well prior to shocking the market with news of

the cases of encephalopathy and deficiencies in the BPX-501 clinical trial procedures for

monitoring and managing adverse events, Bellicum informed European regulators about the

three encephalopathy adverse events.

        36.      Unsurprisingly given the significance of BPX-501 to Bellicum, Confidential

Witnesses confirm that the cases of encephalopathy were well known and discussed throughout

the Company. Confidential Witness (“CW”) 1 worked at Bellicum’s Houston headquarters from

early 2016 until July 2017. CW1 purchased materials used to manufacture the drugs tested in

clinical trials and worked closely with the manufacturing department. CW1 reported to Alan K.

Smith, then the Senior Vice President of Manufacturing, and Kurt Mickelson, the Clinical

Supply Chain Director.

        37.      CW1 knew about the patient death due to encephalopathy in the U.K. BP-004

BPX-501 trial from a colleague in the manufacturing department. According to CW1, both

Smith and Mickelson knew about the death as well. Smith reported directly to CEO Fair. CW1


2
 This study focused on encephalopathy complications arising from HSCT in children, noting that the literature has
some papers on adults, but none for children. Thus, it was a seminal work for studying neurotoxicity arising from
pediatric HSCT, making Woodard highly qualified on this topic. See Paul Woodard et al., Encephalopathy in
pediatric patients after allogeneic hematopoietic stem cell transplantation is associated with a poor prognosis, 33
Bone Marrow Transplantation 1151–1157 (2004). According to his search results on Google Scholar, Dr. Paul
Woodard has written numerous papers about HSCT and the adverse events that can arise during the procedure, with
two of those papers focusing specifically on neurological toxicity adverse events.


                                                        9
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 12 of 44



stated that the death was common knowledge, and openly discussed throughout the Company,

though never disclosed publicly during the Class Period.

       38.     CW1 also noticed that Bellicum massively slowed down production of BPX-501

in mid-2017 and, after inquiring, was told that the encephalopathy death likely influenced the

slowdown.

       39.     CW2 also worked at Bellicum from January 2017 until May 2018 conducting

medical reviews, assessments, and interpretations of clinical and safety data, to ensure reports

were accurate and up to par with industry standards. CW2 reported to Paul Woodard, VP of

clinical development.

       40.     CW2 knew about all three cases of encephalopathy, including the death, and

stated that they were common knowledge. Indeed, CW2 confirmed that after each case of

encephalopathy occurred, the Company filed a “Serious and Unexpected Event Report” with the

FDA within 15 days.

       41.     In other words, Bellicum and the Individual Defendants had to have known about

any adverse events, including the cases of encephalopathy promptly after occurrence.

       42.     Despite knowing these roadblocks existed on the path to approval, Defendants

issued false and misleading statements, and omissions, throughout the Class Period touting the

progress of the clinical program and safety results, leading investors to incorrectly believe that

BPX-501 was heading towards FDA approval unobstructed by protocol flaws, and unimpeded by

safety risks and adverse events.

V.    MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS

       43.     The Class Period begins on January 13, 2015, when Bellicum issued a press

release entitled, “Bellicum Pharmaceuticals Announces Successful Dosing of First Patient




                                               10
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 13 of 44



Cohort With BPX-501 T Cells Following Haplo-Identical Hematopoietic Stem Cell Transplant,”

which contained a quote from CEO Farrell stating:

       We’re pleased to have successfully launched a clinical program acceptable to
       U.S. and European regulatory agencies that allows us to include patients with
       blood cancers and up to 18 different non-malignant blood diseases under a single
       protocol. We believe BPX-501 may have the potential to make alternative donor
       haplo-identical stem cell transplants as routine as conventional transplants from
       matched donors, enabling a treatment known to be curative, and making it
       available for many more patients suffering from a wide range of deadly and life-
       long diseases.

(Emphasis added.)

       44.     This statement was false and misleading because it states that the clinical program

is acceptable to the U.S. regulatory agency (the FDA), but failed to disclose the severe flaws

within the BPX-501 program, namely the sub-standard protocol for monitoring and management

of adverse events, that ultimately led the FDA to place a hold on the BPX-501 clinical trials.

Defendants also failed to disclose that the unacceptable BPX-501 clinical program, which led to

three cases of encephalopathy, raised a serious risk to the timing and ultimate approvability of

Bellicum’s lead drug candidate, and with no approved products generating revenue, to the

Company’s overall financial viability.

       45.     Despite the egregious flaws in the BPX-501 clinical program, Defendants

consistently painted a rosy picture of a smooth approval process for investors. On March 11th,

2015, Bellicum held an earnings call to discuss their results for the Fourth Quarter of 2014 and

2014 annually. In that call with analysts, Farrell stated:

       So as we look to the remainder of 2015, pursuant to our strategy to pursue global
       regulatory approval and expand the potential addressable patient population for
       BPX-501, we intend to initiate additional Phase 1/2 clinical trials in different
       transplant settings in both the United States and Europe.




                                                  11
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 14 of 44



       46.     On March 20, 2015, Bellicum filed its 2014 Annual Report on Form 10-K,

containing its financial and operating results for the quarter and year ended December 31, 2014

(the “2014 10-K”), with signed certifications pursuant to the Sarbanes-Oxley Act of 2002

(“SOX”) by Defendants Farrell and Musso, stating that the 2014 10-K “does not contain any

untrue statement of a material fact or omit to state a material fact necessary to make the

statements made, in light of the circumstances under which such statements were made, not

misleading with respect to the period covered by this report.”

       47.     In the 2014 10-K, the Company stated:

       We are currently conducting three Phase 1/2 clinical trials of BPX-501 at leading
       transplant centers in the United States and Europe: BP-001, a clinical trial in
       adults in which BPX-501 is administered after initial allogeneic HSCT for
       hematological cancers, BP-003, a clinical trial in children with orphan inherited
       blood disorders in which BPX-501 is administered after initial allogeneic HSCT,
       and BP-004 an additional Phase 1/2 clinical trial in children with hematological
       cancers or orphan inherited blood disorders. In addition, we are planning to
       initiate additional Phase 1/2 clinical trials in the United States and Europe in
       2015, as part of our strategy to pursue a global regulatory approval and expand
       the potential addressable patient population for BPX-501.

       48.     The 2014 10-K further stated:

       In all cases, the clinical trials are conducted in accordance with GCP and the
       applicable regulatory requirements and the ethical principles that have their origin
       in the Declaration of Helsinki.
                                                 * * *

       [W]e are responsible for ensuring that each of our studies is conducted in
       accordance with applicable protocol, legal, regulatory and scientific standards,
       and our reliance on third parties does not relieve us of our regulatory
       responsibilities. We and these third parties are required to comply with current
       good clinical practices, or cGCPs, which are regulations and guidelines
       enforced by the FDA and comparable foreign regulatory authorities for product
       candidates in clinical development.

(Emphasis added.)

       49.     The foregoing statements in ¶¶ 45-48 were false and misleading because in opting

to speak about Bellicum’s pursuit of regulatory approval for BPX-501 by means of clinical trials


                                                12
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 15 of 44



and representing the trials as following good clinical practices, Defendants failed to explain that

its clinical program suffered severe flaws in monitoring and managing adverse events that could

ultimately lead the FDA to either delay or altogether prevent completion of clinical testing or the

approval of the drug.

       50.      On August 13, 2015, Bellicum filed a Form 8-K with the SEC, signed by

Defendant Musso, along with an Operational Update and Financial Report for the Second

Quarter ended June 30, 2015, attached as an exhibit. In it, CEO Tom Farrell states:

       In our lead BPX-501 clinical program, we have been pleased with the strong pace of
       patient recruitment into our BP-004 study. This study is evaluating pediatric patients
       with orphan genetic diseases or hematological cancers who undergo a haploidentical
       allogeneic hematopoietic stem cell transplant to attain a disease cure. We are assessing
       safety and the recovery of the immune system, and remain on track to present initial top-
       line results from approximately 40 patients in December of this year. BPX-501 is
       designed to address the clear medical need for a safer, more effective transplant option
       for patients who do not have a matched donor.

(Emphasis added.)

       51.      On August 13, 2015, in Bellicum’s Second Quarter 2015 Earnings call, Defendant

Moseley said:

       I'd like to take a step back and talk about the goals of our BPX-501 program and
       what we're looking for in terms of safety and efficacy.

                                         *   *    *

       To address these issues in the haplo setting, we've developed BPX-501, an
       adjunct cellular therapy of genetically modified T cells which incorporate our
       proprietary clinically validated CaspaCIDe safety switch. The product is designed
       to provide a safety net so that physicians can perform haplo stem cell
       transplants, and add back the important T cells to speed immune reconstitution
       and control infections.

       (Emphasis added.)

       52.      In the same Second Quarter 2015 Earnings call, Musso stated:




                                                 13
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 16 of 44



        [W]e believe BPX-501 could make a therapy known to be curative, safer, more
        effective and available for many more patients with a wide range of lifelong and
        deadly diseases.

        53.     The foregoing statements in ¶¶ 50-52 were false and misleading because in opting

to speak about (i) Bellicum’s pursuit of regulatory approval for BPX-501 by means of clinical

trials, (ii) the safety of the drug, or (iii) representing the trials as following good clinical

practices, Defendants failed to explain that its clinical program suffered severe flaws in

monitoring and managing adverse events that could ultimately lead the FDA to either delay or

altogether prevent completion of clinical testing or the approval of the drug .

        54.     On December 5, 2015, Bellicum presented at the 57th American Society of

Hematology Annual Meeting, with Moseley as co-author of the presented abstract, which stated,

in relevant part:

        Conclusions: Overall, these data indicate that the infusion of BPX-501 cells is
        safe and well tolerated. The 100-day CI of skin-only grade I-II acute GvHD
        observed in these patients is similar to that of children included in the previous
        trial of haplo-HSCT after depletion of α/β T cells. BPX-501 cells expand in vivo
        and persist over time, potentially contributing to accelerate the recovery of
        adaptive T-cell immunity, with improved clinical outcome. The iC9 cell-suicide
        system may increase the implementation of cellular therapy approaches aimed at
        optimizing immune recovery after transplantation.

(Emphasis added.)

        55.     The foregoing statements were false and misleading for the reasons set forth in

¶ 53.

        56.     On March 14, 2016, Bellicum filed its 2015 Annual Report on Form 10-K,

containing its financial and operating results for the quarter and year ended December 31, 2015

(the “2015 10-K”), with signed certifications pursuant to SOX, like those described in ¶ 46, by

Defendants Farrell and Musso. The 2015 10-K repeated the misstatements contained in the 2014

10-K.



                                                 14
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 17 of 44



        57.     Also, on March 14, 2016, Bellicum held its Fourth Quarter 2015 Earnings call, in

which Moseley stated: “BPX-501 with its CaspaCIDe safety net addresses physician’s reluctance

to perform these potentially risky haplo-transplants.” In that same call, Farrell said, in relevant

part:

        We believe our cell therapies have disruptive potential with the unique safety and
        efficacy benefits. As you know, we recently met with the National Institutes of
        Health Recombinant DNA Advisory Committee which reviewed product
        candidates involving gene transfer about the BPX-501 and BPX-601 protocols.
        We believe the meetings went well and are moving forward with our plan to file
        IND with the FDA for these product candidates.

(Emphasis added.)

        58.     Defendant Farrell went on to say:

        We look forward to meeting with regulators in Europe and the US in the second
        quarter with the goal of defining the path to regulatory filing and approval
        initially in non-malignant pediatric genetic diseases.

        59.     The foregoing statements in ¶¶ 56-58 were false and misleading for the reasons

set forth in ¶ 53.

        60.     On April 5, 2016, in a press release titled “Bellicum Pharmaceuticals Announces

BPX-501 Clinical Data Updates,” Farrell said:

        In both malignant and nonmalignant patients, the results show that treatment
        with BPX-501 appears safe, well-tolerated, and provides important immune
        benefits,” commented Tom Farrell, President and CEO of Bellicum
        Pharmaceuticals. “These data also demonstrate high BPX-501 cell viability,
        expansion and persistence, and that the improvement of immune reconstitution is
        sustained. We look forward to sharing more results as these data mature, and
        providing updates following our plan to meet with the U.S. FDA and EMA during
        the second quarter of this year.

(Emphasis added.)

        61.     The foregoing statements were false and misleading for the reasons set forth in

¶ 53.




                                                15
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 18 of 44



        62.    On May 9, 2016, Bellicum filed a Form 8-K with the SEC, signed by Defendant

Musso, along with an Operational Update and Financial Report for the First Quarter Ended

March 31, 2016, attached as an exhibit. The filing had the following statement:

        Preparing to meet with the European Medicines Agency and U.S. FDA, with
        the goal of defining the path to regulatory filing and approval.

(Emphasis added.)

        63.    The foregoing statement was false and misleading for the reasons set forth in

¶ 53.

        64.    On June 11, 2016, the Company presented at the 21st Congress of the European

Hematology Association, with Defendant Moseley again as a co-author of a presented abstract,

which contained, in relevant part, the following statement:

        Conclusion

        These data indicate that the infusion of BPX-501 cells in children with acute
        leukemia given selectively manipulated haploHSCT results in the absence of
        transplantation-related mortality…

        65.    The foregoing statements were false and misleading for the reasons set forth in

¶ 53.

        66.    On August 8, 2016, Bellicum again held an earnings call, this time for discussion

of their Second Quarter results for 2016, with CEO Farrell saying:

        We are pleased with the progress we have made toward defining an expedient
        pathway to the potential approval of BPX-501 and rimiducid for pediatric
        transplant patients in Europe. We're now initiating discussions with the FDA and
        expect to be able to provide additional guidance on the approval pathways in both
        markets during the fourth quarter.

(Emphasis added.)

        67.    Later on the call, an analyst asked Farrell about the issues faced by peers in the T-

Cell space and whether Bellicum faced extra scrutiny for BPX-501. This question likely refers to



                                                16
     Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 19 of 44



pharmaceutical competitor Juno’s similar issues with neurotoxicity revealed shortly prior to this

call. Farrell said:

        No. Our most recent interactions have been around BPX-601 and 701. I think our
        observation would be that they are being careful in their review, they appear to be
        applying some sort of consistent thinking, two novel constructs coming through
        their office, but I don't think we've seen anything that we could say was explicitly
        tied to specific recent circumstances.

        68.     The foregoing statements in ¶¶ 66-67 were false and misleading for the reasons

set forth in ¶ 53.

        69.     On November 9, 2016, Bellicum filed a Quarterly Report on form 10-Q with the

SEC, announcing financial and operating results for the quarter ended September 30, 2016 (the

“Q3 2016 10-Q”). The Q3 2016 10-Q contained signed certifications pursuant to SOX, like those

described in ¶ 46, by Defendants Farrell and Musso.

         70.     In the Q3 2016 10-Q, the Company stated, in relevant part:

        Discussions are ongoing with European Medicines Agency (EMA) and the FDA
        in regards to approval requirements for BPX-501 and rimiducid. Details regarding
        specific study endpoints and the data analysis plan are being refined in a formal
        protocol assistance process with EMA. The Company has also initiated dialogue
        with the FDA to define a U.S. regulatory pathway. We expect to have guidance
        from EMA by year end, and anticipate that the FDA regulatory interactions will
        continue into 2017.

        71.     The foregoing statements in ¶¶ 69-70 were false and misleading for the reasons

set forth in ¶ 53.

        72.     In an abstract of a presentation given by Bellicum December 3, 2016, at the 58th

American Society of Hematology Annual Meeting, in which Moseley was a co-author, and

Bellicum Vice President of Regulatory Affairs Martha French was as well, it was stated:

        Conclusions: Children with hemoglobinopathies and DBA can benefit from
        curative haplo-HSCT after depletion of α/β T-cells followed by infusion of BPX-
        501 cells, which, expanding and persisting over time, contribute to speed immune
        recovery of adaptive T-cell immunity, thus rendering the procedure safer.



                                                17
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 20 of 44



(Emphasis added).

        73.    The foregoing statements were false and misleading for the reasons set forth in

¶ 53.

        74.    On December 5, 2016, Bellicum released a press release titled “Bellicum Presents

Clinical Results to Date of BPX-501 Pediatric Program and Provides Regulatory Update at

Investor Event During ASH Annual Meeting,” in which the Company states that it “continues to

discuss the regulatory path to approval in the U.S. with FDA…”

        75.    The foregoing statement was false and misleading for the reasons set forth in ¶ 53.

        76.    On March 13, 2017, Bellicum filed its 2016 Annual Report on Form 10-K,

containing its financial and operating results for the quarter and year ended December 31, 2016

(the “2016 10-K”), with signed certifications pursuant to SOX, like those described in ¶ 46, by

Defendants Farrell and Musso. In the 2016 10-K the Company repeated representations that it

conducts the BPX-501 clinical trials in accordance with good clinical practices enforced by the

FDA.

        77.    The 2016 10-K also contains the following statements from the Company:

        We have discussions ongoing with the FDA regarding the regulatory path to
        approval in the U.S. and we expect to provide updates in the first half of 2017.

                                                  *   *   *

        In addition, we are planning to initiate additional Phase 1/2 clinical trials in the
        U.S. and Europe, as part of our strategy to pursue global regulatory approvals and
        expand the potential addressable patient population for BPX-501.

        78.    On March 13, 2017, Bellicum filed a Form 8-K (the “March 13, 2017 8-K”) with

the SEC, signed by Defendant Musso, along with an Operational Update and Financial Report

for 2016 Annually and the Fourth Quarter ended December 31, 2016, attached as an exhibit. In




                                                18
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 21 of 44



it, CEO Richard Fair mentions Bellicum’s progress on registration trials (last phase trials) and

says:

        On the regulatory front, we clarified our path to approval with BPX-501 and
        rimiducid in Europe, and made substantial progress in dialogue with the FDA on
        the design of U.S. registration trials.

        79.     The March 13 8-K also has the following company statement:

        The Company advanced discussions with the U.S. FDA on BPX-501’s path
        for product registration in the U.S.

(Emphasis in original.)

        80.     The foregoing statements in ¶¶ 76-79 were false and misleading for the reasons

set forth in ¶ 53.

        81.     On March 13, 2017, Bellicum also had an earnings call with analysts for their

Fourth Quarter 2016 results. The Call contained these statements from Fair:

        [O]ur team and our collaborators have made significant clinical and regulatory
        progress over the past year on BPX-501.

                                                 *    *   *

        In the U.S., we're pleased to report that we've made substantial progress in our
        ongoing discussions with the FDA on the design of U.S. registration trials. We
        expect to conduct two separate trials in pediatric patients receiving haplo-
        transplants, including a non-randomized trial in patients with orphan inherited
        blood disorders and a controlled study in patients with blood cancers. We expect
        to finalize discussions with the FDA on both protocols in the second quarter of
        this year and begin enrollment for these trials during the second half.

        82.     The foregoing statements were false and misleading for the reasons set forth in

¶ 53.

        83.     On March 15, 2017, Bellicum presented at the 2017 Barclays Global Healthcare

Conference. The following two slides were featured:




                                               19
Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 22 of 44




                                  20
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 23 of 44



       84.       These two slides, taken together, make the claim that other cell therapies lead to

toxicity, such as neurotoxicity, but that BPX-501 eliminates these ill effects. The foregoing

statements in the slides were false and misleading for the reasons set forth in ¶ 53.

       85.       On May 8, 2017, Bellicum filed a Form 8-K with the SEC (the “May 8, 2017 8-

K”), signed by Defendant Musso, along with an Operational Update and Financial Report for the

First Quarter ended March 31, 2017, attached as an exhibit. In it, Fair states: “We continued to

make progress on the registration trial for BPX-501, and presented updated clinical data

highlighting its potential to transform patients’ lives.” The form also contained this statement

from the Company:

       • Preparation Ongoing for U.S. Registration Trials
       Bellicum continues to prepare for pivotal trials of BPX-501 in the U.S. in
       pediatric patients with orphan inherited blood disorders and blood cancers and in
       adults with high- and intermediate-risk AML receiving haploidentical transplant.

       86.       The May 8 8-K also contained this statement:

       • Data Update Highlights Promise of BPX-501 Clinical Program
       At the Bone Marrow Transplant (BMT) Tandem Meeting in February, Bellicum
       reported data from the BP-004 trial which showed a low incidence of transplant-
       related mortality, rapid immune recovery, a low rate of GvHD that was
       manageable with standard treatments or rimiducid, and no serious adverse
       events associated with the use of BPX-501 or rimiducid.

       (Emphasis added.)

       87.       The foregoing statements in ¶¶ 85-86 were false and misleading for the reasons

set forth in ¶ 53. Defendants well knew, or were reckless in not knowing, that three pediatric

patients had suffered encephalopathy with plausible causation by BPX-501, and one of those

patients died.




                                                 21
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 24 of 44



       88.    On May 15, 2017, Bellicum filed a Form 8-K with the SEC, signed by Defendant

Musso, along with a Management Changes press release, attached as an exhibit. In it, Fair states,

“we prepare for the expected commercialization of BPX-501…”

       89.    The foregoing statements were false and misleading for the reasons set forth in

¶¶ 53, 87.

       90.    On June 23, 2017, at the 22nd congress of the European Hematology Association,

an abstract from Bellicum’s poster presentation, co-written by COO Moseley again, contained

the following statements:

       Conclusion
       These data suggest that Haplo-HSCT combined with infusion of BPX-501 T cells
       with a suicide gene may be a safe and curative option for children with
       hemoglobinopathies and ED who lack a matched donor. Infusion of gene
       modified T cells with an inducible suicide mechanism, combined with selective
       αβ T-cell depletion, offers the potential to rapidly reverse GvHD and eliminate the
       need for the use of GvHD prophylaxis. Additionally, this approach results in rapid
       hematological and immune reconstitution for Haplo-HSCT recipients.

(Emphasis added.)

       91.    In the oral presentation, also co-written my Moseley, it stated:

       Conclusion
       Engraftment was brisk and T cell recovery normalized by 6 months. Overall
       incidence of severe aGVHD was low and the safety switch was successfully
       activated with rimiducid infusion. Cumulative incidence of NRM compares
       favorably to historic controls at the lead center, where a value of 2.4% for
       matched related donors (MR), 11.8% for matched unrelated donors (MUD) and
       5% for αβ T cell depletion haplo HSCT (Haplo αβ) without BPX-501 infusion
       was recorded (Bertaina, 2015 ASH). The cumulative incidence of relapse was
       12.0% for BPX-501, 32.3% for MR, 22.2% for MUDs and 21.9% Haplo-αβ.
       Disease-free survival in the BPX-501 treated patients was 84.2% compared to
       65.4% for MR, 66.1% for MUDs and 73.1% for Haplo-αβ. However, length of
       follow-up on the control cohorts differed from that of BPX-501 treated patients.
       These data suggest that BPX-501 T cells modified with the iCasp9 safety switch,
       infused after selective αβ T-cell depletion, are safe and result in a rapid immune
       reconstitution and a potentially stronger GvL effect in children with high-risk
       leukemia who lack a matched donor.




                                               22
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 25 of 44



(Emphasis added.)

        92.     The foregoing statements in ¶¶ 90-91 were false and misleading for the reasons

set forth in ¶¶ 53, 87.

        93.     On May 8, 2017 Bellicum filed a Quarterly Report on form 10-Q with the SEC,

announcing financial and operating results for the quarter ended March 31, 2017 (the “Q1 2017

10-Q”). The Q1 2017 10-Q contained signed certifications pursuant to SOX, like those described

in ¶ 46, by Defendants Fair and Musso.

        94.     On June 28, 2017 Bellicum filed two S-3 Registration Statement forms (“S-3s”)

with the SEC, signed by Fair and Musso.

        95.     The Q1 2017 10-Q and the S-3s contained the following Company statement:

        We have discussions ongoing with the FDA regarding the regulatory path to
        approval in the U.S. and we expect to provide updates in the first half of 2017.

        96.     The foregoing statement was false and misleading for the reasons set forth in ¶ 53.

        97.     On August 8, 2017, Bellicum had their analyst earnings call for Second Quarter

2017 results. Within that call, Fair portrayed the regulatory path for BPX-501 as smooth:

        Taken together, this affirms our belief that BPX-501 represents not just an
        important option for these patients, but also a significant commercial opportunity
        for us. Based on these findings, we continue to progress toward the market.

                                                  *   *   *

        Our objective for this study is to show superiority to the current standard of care
        in adult malignant patients who do not have a matched donor and to pursue
        registration in the U.S. and Europe in this population.

                                                  *   *   *

        We're designing a registrational study in an ultra-orphan pediatric inherited blood
        disease where the need is most acute and the path to regulatory approval is most
        direct. This should allow us to efficiently secure a pediatric approval in the
        U.S….




                                                23
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 26 of 44



                                                 *   *   *

      And so, we've recast our plan in the U.S. to focus on a single ultra-orphan disease
      where the unmet need is the greatest, where the regulatory path is clear and
      straightforward, so that we can get an FDA approval. And we believe with the
      FDA approval, combined with the data set that we've generated across the U.S.
      and European programs, that U.S. treating physicians will have the information
      they need. So, it's a much more streamlined and efficient program, so that we can
      offer access to pediatric patients…

                                                 *   *   *

      [W]e have a supportive regulator in the U.S. who buys into the benefit risk
      profile and is also cognizant of the issues that we will face in manufacturing and
      long-term safety follow-up that we were all vigilant about. But, we think they've
      offered a very realistic path to market for cell therapy and I think that's positive
      news for the whole community including us.
                                                 * * *

      We don't have any pushback on the program that we have previously been
      devising in pediatrics in the U.S. from the FDA. We, as I indicated it, underwent a
      thorough strategic review of our entire portfolio, but particularly on BPX-501,
      recently concluded that and made the decision based on strategic priorities. As I
      mentioned, we felt like it wasn't the best use of our resources to do a large basket
      like trial in pediatrics in the U.S. that essentially replicated the BP-004 trial and
      the comparative MUD trial, which is the type of program that would have been
      required to get a comparable label. We see the largest opportunity in adult
      malignant setting and want to prioritize our resources there and on our future
      pipeline. But what we did see is the opportunity to provide access in the U.S. by a
      streamlined program to get an FDA approval and to leverage the totality of the
      data that we will have…

(Emphasis added.)

      98.    Moreover, on the August 8, 2017 call, Fair stated:

      Third, as the cell therapy field evolves and advances, we remain convinced that
      our molecular switch platform to control the efficacy and safety of these therapies
      is increasingly relevant and the best-in-class.”

                                                *    *   *

      “I believe we have an industry-leading platform that has the promise to do just
      this and we continue to invest to optimize it. During the quarter, we presented an
      exciting preclinical data on our novel dual-switch technology at AACR. The
      potential advantage of a dual switch is the ability to both activate cells to enhance



                                               24
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 27 of 44



        efficacy, and eliminate them to manage toxicity in a single product.”
                                                  * * *
        “So, that's the trial design that we're working with. As far as providing more
        color about details about that endpoint sample size, we'll do that after we've had a
        chance to discuss the protocol with FDA. And so, when we come to you, we'll
        have a trial design that we're about to implement and that we're comfortable that
        we will be registration or sending positive outcome.

(Emphasis added.)

        99.     On the August 8 earnings call Fair also claims that BPX-501’s safety is “best-in-

class” and on the verge of an FDA registration study, despite awareness of severe flaws in the

clinical program and three cases of encephalopathy in pediatric patients treated with BPX-501.

        100.    The foregoing statements in ¶¶ 97-99 were false and misleading for the reasons

set forth in ¶¶ 53, 87.

        101.    On August 8, 2017, Bellicum filed a Form 8-K with the SEC, signed by

Defendant CFO Musso, along with an Operational Update and Financial Report for the Second

Quarter ended June 30, 2017, attached as an exhibit. In it, Fair says: “We continue to be

encouraged by the results from our ongoing BPX-501 pediatric studies and our progress toward a

filing in Europe. We have adjusted our plans for U.S. registrational trials to enable an efficient

path to seeking approvals for the greatest areas of unmet need.” The form also contained this

statement from the Company:

        Bellicum is finalizing plans for the design of registrational trials of BPX-501 in
        the U.S.

        102.    On August 8, 2017 Bellicum filed a Quarterly Report on form 10-Q with the SEC,

announcing financial and operating results for the quarter ended June 30, 2017 (the “Q2 2017 10-

Q”). The Q2 2017 10-Q contained signed certifications pursuant to SOX, like those described in

¶ 46, by Defendants Fair and Musso.

        103.    The Q2 2017 10-Q contained the following Bellicum statement:



                                                25
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 28 of 44



        We are finalizing plans for future U.S. clinical trials of BPX-501. We plan to pursue one
        or more clinical trials with the intent of filing for FDA approval.

        104.    The foregoing statements in ¶¶ 101-103 were false and misleading for the reasons

set forth in ¶ 53.

        105.    The Q2 2017 10-Q and Q3 2017 10-Q spoke about neurotoxicity issues with

CAR-T cell therapies but there is no disclosure of BPX-501 related neurotoxicity issues, despite

widespread knowledge throughout the Company of the cases of encephalopathy plausibly related

to BPX-501:

        While high objective response rates have been reported in some hematological
        malignancies, serious and sometimes fatal toxicities have arisen in patients treated
        with CAR T cell therapies. These toxicities include instances in which the CAR T
        cells have caused high levels of cytokines due to over-activation, referred to as
        “cytokine release syndrome,” or CRS, neurologic toxicities and cases in which
        they have attacked healthy organs. In each case, these toxicities have sometimes
        resulted in death. In solid tumors, where the behavior of CAR T cells is
        particularly unpredictable and results have been inconsistent, enhanced CAR T
        cell approaches are being developed that raise even greater safety concerns.

        106.    The foregoing statements were false and misleading for the reasons set forth in

¶¶ 53, 87.

        107.    In September 2017, Bellicum presented at the Ladenburg Thalmann 2017

Healthcare Conference. On November 15, 2017, Bellicum also presented at the Jefferies 2017

London Healthcare Conference. The following slide was used in the Jefferies conference

presentation, with a slight alteration in same slide used in the prior Ladenburg conference

presentation, but no material difference:




                                                26
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 29 of 44




       108.   In this slide on regulatory strategy for BPX-501, Bellicum is claiming they are

“fast to market in pediatrics” and are on track for trials for adults, though Defendants knew the

clinical program procedures regarding monitoring and managing of adverse events suffered

severe flaws that could lead the FDA to place a hold on the clinical studies, particularly given

three undisclosed cases of encephalopathy plausibly related to BPX-501 suffered during the trial.

       109.   Also, at these conferences, the Company presented the following slides:




                                               27
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 30 of 44




       110.    This slide states that “Most cell therapies can only be controlled before infusion,”

and that after infusion, lack of control and unpredictability can lead to issues such as

“neurotoxicity.”




       111.    The next slide claims what Bellicum does differently compared to “most cell

therapies,” specifically that they can control what happens after the infusion of T-cells. The slide



                                                28
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 31 of 44



has the claim that after there is infusion of the T-cells, when done by Bellicum using its drug

regimen, the lack of control issue that other cell therapies experience, as detailed on the previous

slide, goes away, and instead they can control what happens to eliminate toxic cells, and

presumably, eliminate the adverse events detailed on the previous slide, such as neurotoxicity.

This claim is made in these two presentations, both occurring after knowledge of encephalopathy

in clinical trials is widespread within Bellicum.




        112.    This Bellicum slide presents the risks and benefits of “T-Cells in Allogeneic

HSCT,” which is what BPX-501 does, and lists only “Graft vs Host Disease (GvHD),” while

leaving out neurotoxicity/encephalopathy, despite these presentations occurring in September

and November 2017, after awareness of the cases of encephalopathy.

        113.    The foregoing statements in ¶¶107-112 were false and misleading for the reasons

set forth in ¶¶ 53, 87.

        114.    On November 7, 2017 Bellicum filed a Form 8-K with the SEC, signed by

Defendant Musso, along with an Operational Update and Financial Report for the Third Quarter




                                                    29
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 32 of 44



ended September 30, 2017, attached as an exhibit. It had these relevant statements from Fair and

from the Company, respectively:

        Enrollment in our clinical program for BPX-501 remains on track and we
        progressed our plans for future trials in adult AML and a pediatric orphan blood
        disorder…

                                                   *   *   *

        • Company Prepares for Additional BPX-501 Trials in U.S.
        Planning is ongoing for two additional trials of BPX-501 to expand the eligible
        patient population and support potential U.S. registration. These trials are being
        developed in adult patients with acute myeloid leukemia (AML) and in a distinct
        orphan inherited blood disorder patient population.

        115.    On November 7, 2017 Bellicum filed a Quarterly Report on form 10-Q with the

SEC, announcing financial and operating results for the quarter ended September 30, 2017 (the

“Q3 2017 10-Q”). The Q3 2017 10-Q contained signed certifications pursuant to SOX, like those

described in ¶ 46, by Defendants Fair and Musso.

        116.    The Q3 2017 10-Q had this statement from Bellicum:

        We are working on plans and assessing feasibility for future U.S. clinical trials of
        BPX-501. We expect to pursue one or more clinical trials with the intent of an
        eventual filing for regulatory approval in the U.S.

        117.    The foregoing statements in ¶¶ 114-116 were false and misleading for the reasons

set forth in ¶¶ 53, 87.

        118.    The positivity about the smooth continuation of the FDA approval process

involving the BPX-501 clinical trial program, and eventual approvals for BPX-501, as discussed

in ¶¶ 97-116, exists despite awareness of at least the UK 004 encephalopathy patient death by

that point in 2017.

        119.    The statements referenced in ¶¶ 43-116 were materially false and/or misleading,

because they misrepresented and/or failed to disclose that BPX-501 did not have a smooth




                                                30
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 33 of 44



pathway to approval due to deleterious flaws in the BP-004 clinical trial protocols and

procedures pertaining to the monitoring and managing of adverse events, that raised a risk that

the FDA would place the BPX-501 clinical trials on a hold or may decline to approve the drug

altogether. Indeed, three severe adverse events of encephalopathy occurred in three separate

treatment centers, all deemed plausibly related to the drug, during the time that Bellicum had

these deficient clinical trial procedures in place, none of which Defendants divulged during the

Class Period. Defendants knew or recklessly disregarded these material adverse facts at all

relevant times.

                              VI.    THE TRUTH IS REVEALED

       120.       On January 30, 2018, post-market, Bellicum issued a press release entitled

“Bellicum Pharmaceuticals Announces Clinical Hold on BPX-501 Clinical Trials in the United

States,” which revealed the FDA placed a hold on BPX-501 clinical trials.

       121.       The press release stated:

       Bellicum Pharmaceuticals, Inc. (NASDAQ:BLCM), a leader in developing novel,
       controllable cellular immunotherapies for cancers and orphan inherited blood
       disorders, today announced that the Company has received notice from the U.S.
       Food and Drug Administration (FDA) that U.S. studies of BPX-501 have been
       placed on a clinical hold following three cases of encephalopathy deemed as
       possibly related to BPX 501.

       Bellicum is awaiting formal communications from the FDA to determine the
       requirements for resuming studies, and will be working closely with the FDA to
       address their questions.

(Emphasis added.)

       122.       On this news, Bellicum’s share price fell $2.12, or 25.85%, to close at $6.08 on

January 31, 2018.

       123.       The January 30, 2018 press release disclosed for the first time what Defendants

had known all along – that BPX-501 contains a risk of neurological adverse events such as



                                                 31
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 34 of 44



encephalopathy that can lead to serious harm and even death, and revealed the actual cases that

already transpired but were concealed. These cases also uncovered a severe flaw in the clinical

procedures and safety protocols Bellicum had in place throughout the clinical trials to that date,

which did not meet rigorous FDA standards.

        124.      As Bellicum explained in its March 13, 2018 10-Q, the Company could not

conduct any clinical trials on BPX-501 during the duration of the hold. The FDA hold also raised

a risk that foreign regulatory authorities would similarly impose clinical holds on ongoing trials

of BPX-501, “which would significantly delay our development and could end our development

of BPX-501.”

        125.      Then on the Q4 2017 earnings call held on March 13, 2018, Defendant Fair

revealed that the FDA asked Bellicum to update its protocols and make clarifications for

investigators about monitoring and managing neurotoxicity and all related adverse events in

order to lift the hold and continue their trials.

        126.      Bellicum issued a press release on April 11, 2018 titled “Bellicum Announces

Clinical Hold Lifted on U.S. Studies of BPX-501,” announcing that the FDA lifted the hold

following amendments made to the BPX-501 study protocols to address the monitoring and

management of neurotoxicity related adverse events, and to ensure investigators followed proper

procedures for doing so.

        127.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

           VII.      LOSS CAUSATION/ MATERIALIZATION OF THE RISK

        128.      Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.


                                                    32
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 35 of 44



       129.    Throughout the Class Period, the price of Bellicum securities was artificially

inflated and/or maintained at an artificially high level as a result of Defendants’ materially false

and misleading statements and omissions identified herein.

       130.    The price of the Company’s securities significantly declined when the

misrepresentations made to the market, and/or the information and risks alleged herein to have

been concealed from the market, and/or the effects thereof, materialized and/or were revealed,

causing investors’ losses. As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company's securities, Plaintiff and other Class

members have suffered significant losses and damages.

                               VIII.    NO SAFE HARBOR

       131.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false or misleading statements pleaded in

this Complaint. The statements alleged to be false and misleading herein all relate to then-

existing facts and conditions. In addition, to the extent certain of the statements alleged to be

false may be characterized as forward looking, they were not identified as “forward-looking

statements” when made, and/or there were no meaningful cautionary statements identifying

important factors that could cause actual results to differ materially from those in the purportedly

forward-looking statements.

       132.    In the alternative, to the extent that the statutory safe harbor is determined to

apply to any forward-looking statement pleaded herein, Defendants are liable for those forward-

looking statements, because, at the time each of them was made, the speaker knew the forward-

looking statements were materially false or misleading and/or the forward-looking statements

were authorized and/or approved by an executive officer and/or director of Bellicum who knew

that the forward-looking statements were false when made. In addition, the forward-looking


                                                33
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 36 of 44



statements were contradicted by existing, undisclosed material facts that were required to be

disclosed so that the forward-looking statements would not be misleading, and Defendants were

aware of such facts. Finally, most of the purported “Safe Harbor” warnings were themselves

misleading because they warned of “risks” that had already materialized or failed to provide any

meaningful disclosures of the relevant risks.

                          IX.   CLASS ACTION ALLEGATIONS

        133.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Bellicum securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

herein, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors or assigns and any entity in

which Defendants have or had a controlling interest.

        134.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Bellicum securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Bellicum or its transfer agent and may be notified

of the pendency of this action by mail, using the form of notice similar to that customarily used

in securities class actions.

        135.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.


                                                34
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 37 of 44



        136.      Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        137.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

                  whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Bellicum;

                  whether the Individual Defendants caused Bellicum to issue false and
                   misleading financial statements during the Class Period;

                  whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

                  whether the prices of Bellicum securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein;
                   and

                  whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        138.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.




                                                   35
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 38 of 44



        139.    Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                 Defendants made public misrepresentations or failed to disclose material facts
                  during the Class Period;

                 the omissions and misrepresentations were material;

                 Bellicum securities are traded in an efficient market;

                 the Company’s shares were liquid and traded with moderate to heavy volume
                  during the Class Period;

                 the Company traded on the NASDAQ and was covered by multiple analysts;

                 the misrepresentations and omissions alleged would tend to induce a reasonable
                  investor to misjudge the value of the Company’s securities; and

                 Plaintiff and members of the Class purchased, acquired and/or sold Bellicum
                  securities between the time the Defendants failed to disclose or misrepresented
                  material facts and the time the true facts were disclosed, without knowledge of
                  the omitted or misrepresented facts.

        140.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        141.    Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                        X.   COUNT ONE

                (Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                       Promulgated Thereunder Against All Defendants)

        142.    Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.



                                                 36
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 39 of 44



       143.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

       144.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Bellicum securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Bellicum securities and options at artificially inflated prices. In furtherance of

this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

       145.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Bellicum securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Bellicum’s finances and business prospects.




                                                37
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 40 of 44



       146.    By virtue of their positions at Bellicum , Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

       147.    Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Bellicum, the Individual Defendants had knowledge of the details of

Bellicum’s internal affairs.

       148.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Bellicum. As officers and/or directors of a publicly-held company, the Individual Defendants

had a duty to disseminate timely, accurate, and truthful information with respect to Bellicum’s

businesses, operations, future financial condition and future prospects.       As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Bellicum securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Bellicum’s business and financial condition which

were concealed by Defendants, Plaintiff and the other members of the Class purchased or




                                                38
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 41 of 44



otherwise acquired Bellicum securities at artificially inflated prices and relied upon the price of

the securities, the integrity of the market for the securities and/or upon statements disseminated

by Defendants, and were damaged thereby.

          149.   During the Class Period, Bellicum securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Bellicum securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of Bellicum securities was substantially lower than the prices paid

by Plaintiff and the other members of the Class. The market price of Bellicum securities

declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and

Class members.

          150.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          151.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.




                                                39
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 42 of 44



                                     XI.    COUNT TWO

                        (Violations of Section 20(a) of the Exchange Act
                              Against the Individual Defendants)

       152.    Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       153.    During the Class Period, the Individual Defendants participated in the operation

and management of Bellicum, and conducted and participated, directly and indirectly, in the

conduct of Bellicum’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Bellicum’s misstatement of income and expenses and false

financial statements.

       154.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to

Bellicum’s financial condition and results of operations, and to correct promptly any public

statements issued by Bellicum which had become materially false or misleading.

       155.    Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Bellicum disseminated in the marketplace during the Class

Period concerning Bellicum’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Bellicum to engage in the wrongful acts

complained of herein. The Individual Defendants, therefore, were “controlling persons” of

Bellicum within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of

Bellicum securities.




                                                 40
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 43 of 44



       156.       Each of the Individual Defendants, therefore, acted as a controlling person of

Bellicum. By reason of their senior management positions and/or being directors of Bellicum,

each of the Individual Defendants had the power to direct the actions of, and exercised the same

to cause, Bellicum to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Bellicum and possessed

the power to control the specific activities which comprise the primary violations about which

Plaintiff and the other members of the Class complain.

       157.       By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Bellicum.

                                XII.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.




                                                  41
    Case 4:18-cv-00338 Document 49 Filed on 05/15/19 in TXSD Page 44 of 44



                      XIII.    DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

Dated: May 15, 2019

                                                       Respectfully submitted,

                                                       POMERANTZ LLP
                                                       /s/Tamar A. Weinrib _________
                                                       Jeremy A. Lieberman
                                                       Tamar A. Weinrib (admitted pro hac vice)
                                                       Villi A. Shteyn (pro hac vice application
                                                       forthcoming)
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016
                                                       Telephone: (212) 661-1100
                                                       Facsimile: (212) 661-8665
                                                       Email: jalieberman@pomlaw.com
                                                               taweinrib@pomlaw.com
                                                               vshteyn@pomlaw.com

                                                       POMERANTZ LLP
                                                       Patrick V. Dahlstrom
                                                       10 South La Salle Street, Suite 3505
                                                       Chicago, Illinois 60603
                                                       Telephone: (312) 377-1181
                                                       Facsimile: (312) 377-1184
                                                       Email: pdahlstrom@pomlaw.com

                                                       Counsel for Lead          Plaintiff   and   the
                                                       Proposed Class




                                                  42
